*90JAMES H. DUNCAN ETC vs RANDELL B. FOWLER
Ho. 8768
OHAS. F. CLAIBORHE, JUDGE.
On-motion to dismiss---
Judgment was rend«red in favor of plaintiff and against defendant on June 6th, and signed on the same day. From thiB judgment the defendant, on June 16th, obtained an order for a suspensive appeal. On June 20th he filed an appeal bond. Thus it appears that the. appeal bond was. filed fourteen days after the rendition of the judgment. Plaintiff and appelleemoveB to dismiss the appeal on the ground that the appeal was filed
"more than ten judicial days .from the signing of the judgment."
This ia a suit for $126.87 and was tried by the City Court of Hew Orleans under section 91 of the Constitution of 1921 p.65 — Aot 128- of 1921 p. S32 entitled: "An Aot to regulate the praotloe in the City uourts of How Orleans, and to carry- into effect sections 90, 91, and 92 of Article VII of the Constitution" and provides as follows:
"Appeals shall be allowed, and be returnable to the Court of Appeals within ten days/ exclusive of Sundays, from the rendition of the jadgment<4on.
It has been held tha.f
"every act required by law to perfect an appeal, when taken, must be performed within the delay allowed for taking the, appeal".
Heed vs His Crs 37 A. 907 and authorities there quoted--Psoples' Bank vs Aroeneaux 134 is. 29.2 and authorities *91He.: 8710 Ct. App,. Jane 19th, 1982.
It le therefor# ordered that the appeal herein he dlemlBeed.
Ootéher 16, 1928